I respectfully dissent from the majority opinion in this case.
In my opinion, when a workman lives at such a distance from his work that he must use transportation in order to get to his place of employment, the risk that he incurs while using this transportation, regardless of its form and regardless of who furnishes it, constitutes a hazard of his employment. Therefore, any injury that he sustains while being transported to or from his work arises out of and in the course of his employment, so as to be compensable under the Workmen's Compensation Law. This, as I view it, was the principle underlying our decision in the case of Hunter v. Summerville,205 Ark. 463, 169 S.W.2d 579, and it is supported by the great weight of authority in this country.
Some recent cases in which this rule is clearly enunciated are: Industrial Commission v. AEtna Life Ins. Co., 64 Colo. 430, 174 P. 589, 3 A.L.R. 1336; Rachels v. Pepoon, 135 A. 684; Williams v. American Employer's Insurance Co., 71 App. D.C. 153, 107 F.2d 953; Sheehan v. Board of Trustees, 256 A.D. 148, 9 N.Y.S.2d 235, Bennett v. Marine Works, 273 N.Y. 429, *Page 497 7 N.E.2d 847; Sapulpa Refining Co. v. State Industrial Commission,91 Okla. 53, 215 P. 933; Wearner v. Western Michigan Conference, 260 Mich. 540, 245 N.W. 802.
The recent decision of the Supreme Court of the United States in the consolidated cases of Aguilar v. Standard Oil Co., and Waterman Steamship Corp. v. Jones, 318 U.S. 724, 63 S. Ct. 930, decided April 19, 1943, while not controlling here, well reflects the trend of judicial decision. In that case there were involved the claims of two seamen against the owners of their respective ships for compensation for injuries sustained by each of these seamen while they were on shore leave. The law applicable was thus stated: "That the vessel and her owners are liable, in case a seaman falls sick, or is wounded, in the service of the ship, to the extent of his maintenance and cure, and his wages, at least so long as the voyage is continued" (130 F.2d 797). One of these sailors was injured by falling into a ditch as he was leaving the dock where his ship was birthed. The other was injured while he was traveling a roadway, on his way back to his ship, by being struck by a motor vehicle. In both cases the ship owners urged, as has been successfully contended by the employer and insurance carrier in the case at bar, that these seamen were not engaged in any work or on any mission for their ships or the owners thereof, and were injured as a result of peril to which the entire public was exposed. But our highest court held that the construction urged for disallowance of the claims involved was too narrow a one, and ordered allowance of the claims of both seamen. Mr. Justice Rutledge, speaking for the court said: "Certainly the nature and foundation of the liability require that it be not narrowly confined or whittled down by restrictive and artificial distinctions defeating its broad and beneficial purposes. If leeway is to be given in either direction, all the considerations which brought the liability into being dictate it should be in the sailor's behalf."
This court has frequently held that the Workmen's Compensation Law should be liberally construed in favor of those whom it was intended to protect — the workman and his dependents. Application of a liberal construction *Page 498 
of this law in the instant case would require, in my opinion, the allowance of both of the claims involved.